Citation Nr: 0940319	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-38 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for congenital acetabular 
dysplasia of the left hip.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's wife


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had service in the Army National Guard from 
January 1992 to January 2005, with active duty training (ADT) 
from May 1992 to August 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an August 2009 Travel Board 
hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

As much as the Board would prefer to resolve the appeal at 
this time, preliminary review reveals that the information in 
the record before us is inadequate to make an informed 
determination, and discloses a need for further development 
prior to final appellate review.  In this regard, the Board 
is of the opinion that VA's duty to assist includes affording 
the Veteran a VA examination under the facts and 
circumstances of this case.

In this case, the Veteran claims entitlement to service 
connection for a congenital condition of the left hip, which 
he contends was permanently aggravated by an injury he 
incurred during basic training in May 1992.  Specifically, he 
contends that he fell from a suspension line on a confidence 
course during basic training at Fort Sill, Oklahoma.  
Although his enlistment examination report does not mention 
any hip problems, a private physician, Dr. K.V.B., assessed 
congenital acetabular dysplasia in August 1996.  The 
Veteran's service treatment records (STRs) do not document 
any hip injury.  However, the claims file includes a May 1992 
letter from the Veteran to his family wherein he wrote that 
he had been having pain in his left hip.  In addition, his 
Platoon/Drill Sergeant, R.L.P., wrote a letter dated in 
August 2009 stating that he remembered the Veteran falling 
during the confidence course in the spring of 1992.  After 
the fall, R.L.P. wrote that the Veteran walked with a 
noticeable limp and failed a Physical Training (PT) test the 
following day.  The Veteran, explaining why he failed the 
test, mentioned that he had injured his hip the day prior.  
Since he said he did not want to be recycled, R.L.P. 
encouraged him to finish the current cycle, which he did.  

Given the evidence above, the Board finds that VA's duty to 
assist includes affording the Veteran a VA examination to 
determine whether he had a left hip defect or disability 
prior to service, whether there was a superimposed injury to 
a pre-existing defect, whether any pre-existing disability 
was aggravated by service, or whether the current diagnoses 
were incurred in or are causally related to active service.  

The law provides that VA will provide a medical examination 
which includes a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed 
"necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military service; 
but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§5103A(d)(2).  

In this case, in light of the corroboration by a colleague of 
a left hip injury during ADT, the possibility of a pre-
service left hip defect or disability, and the current left 
hip diagnoses, it is found that an examination is necessary 
before the claim may be fairly adjudicated.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 
 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the causation 
or etiology of his current left hip 
disorder(s).  For purposes of the 
examination, the examiner should accept the 
Veteran's statements as to the in-service 
left hip injury.  Any and all studies 
deemed necessary, including X-rays, should 
be completed.  The claims file, including a 
copy of this Remand, must be made available 
to the examiner for review in conjunction 
with the examination, and the examination 
report should reflect that such review was 
accomplished.  Specifically, the examiner 
should be asked to provide an opinion with 
regard to the following questions:

a.  Whether the records show clear and 
unmistakable evidence (that is, a very 
high likelihood, much greater than a 50-
50 degree of probability) that the left 
hip disorder(s), diagnosed as congenital 
acetabular dysplasia by Dr. K.V.B., pre-
existed the Veteran's active service.  

b.  If so, the examiner should then opine 
as to whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that any pre-existing 
disorder(s) was a congenital defect, and 
to identify any such defect.  Note: The 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

c.  If any pre-existing disorder(s) is 
determined not to have been a congenital 
defect, but rather a pre-existing 
disability acquired by the Veteran, the 
examiner should identify any such 
disability and opine as to whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
the pre-existing disability was 
aggravated by active service, identifying 
the baseline level of the disability 
prior to such aggravation.  Note:  The 
term "aggravated" in this context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.      

d.  Next, the examiner should be asked to 
opine as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that any Veteran's 
current left hip diagnosis was incurred 
in or are causally related to active 
service, and, if so, whether it were 
superimposed upon or separate from any 
pre-existing defect or disability.

2.  When the development requested has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

